United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.D., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Seattle, WA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-1180
Issued: October 10, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On March 13, 2008 appellant filed a timely appeal from an Office of Workers’
Compensation Programs’ December 6, 2007 nonmerit decision denying his request for
reconsideration of his claim. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d)(2), the Board has
jurisdiction over this nonmerit decision. The last merit decision of record was the Office’s
October 16, 2006 decision. Because more than one year has elapsed between the last merit
decision and the filing of this appeal, the Board lacks jurisdiction to review the merits of this
claim.
ISSUE
The issue is whether the Office properly refused to reopen appellant’s case for further
review of the merits.
FACTUAL HISTORY
On April 15, 1990 appellant filed an occupational disease claim alleging that his work
duties caused or aggravated his neck and shoulder conditions. His claim was accepted for

chronic cervical and thoracic strain. Appellant returned to work in a limited-duty capacity on
September 13, 1999.
In an August 5, 2004 work capacity evaluation, Dr. Diane Dakin, Board-certified in
family medicine, stated that appellant could lift up to 40 pounds, with no overhand throwing or
keying. She also limited his reaching overhead, and allowed pushing and pulling only
intermittently.
On December 4, 2004 appellant was offered a limited-duty position sorting loose straps
and towveyor monitor, relief bulk mail technician, and relief business mail entry unit dock clerk.
The offer noted the August 5, 2004 medical restrictions of lifting up to 40 pounds, pushing and
pulling intermittently, no reaching above the shoulder, no keying and working eight hours a day.
In a January 13, 2005 letter, the employing establishment requested that the Office make
a suitability determination for the December 4, 2004 modified job offer.
A January 31, 2005 internal employing establishment memorandum noted that appellant
came to work that day and requested written notice that the previous job had been abolished.
The employing establishment noted that appellant’s nonresponse to the job offer was seen as a
rejection of the job offer. Appellant was being sent home on leave without pay pending the
outcome of the suitability review.
On May 2, 2005 the Office informed appellant that the modified clerk position was found
to be suitable to his work capabilities and that he had 30 days to either accept the position or
provide an explanation of the reasons for his refusal. Appellant accepted the position and
returned to work on May 27, 2005.
On October 5, 2005 appellant filed a claim for compensation for the period February 6 to
May 26, 2005 due to “no work available pending suitability rating from the [Office].” On
October 17, 2005 the Office requested additional evidence regarding the reason he stopped work.
In a November 9, 2005 letter, appellant stated that his absence from work was not due to
any changes or difficulties in his job offer or medical condition. He explained that he was given
a new job offer prior to the abolishment of his former job but when the former job was
eventually abolished he was refused work hours until the Office rendered a suitability rating.
In an April 21, 2006 merit decision, the Office denied appellant’s claim for compensation
finding that the evidence was insufficient to support that he was disabled for work due to the
March 13, 1990 injury. It found there was no evidence that the physical requirements of
appellant’s limited-duty job increased.
In a May 2, 2006 letter, appellant argued that his absence from work was a management
decision and that the employing establishment did not controvert his claim.
On May 19, 2006 appellant requested an oral hearing.
August 8, 2006.

2

The hearing was held on

In an October 16, 2006 decision, an Office hearing representative denied appellant’s
claim for wage-loss compensation. The hearing representative found that appellant’s prior lightduty position was abolished and he was offered a new light-duty job on December 7, 2004 which
conformed to the physical restrictions provided by Dr. Dakin. The hearing representative also
noted that appellant did not claim he could not perform the new light-duty position or that the
position did not conform to his physical restrictions.
On October 15, 2007 appellant requested reconsideration arguing that he did not decline
the modified job offer. He contended that until his previous position was abolished he was not
required to accept, decline or consider the new modified position. Appellant also argued that
when his current position was abolished in February 2005 management would not allow him to
consider the new job offer until a suitability rating was rendered by the Office.
Appellant submitted additional documentation. In an August 13, 2007 letter, the
employing establishment addressed a discrimination claim initiated on May 17, 2007. An
April 9, 2007 progress note from Dr. Dakin was also submitted.
On December 6, 2007 the Office issued a nonmerit decision denying appellant’s request
for reconsideration on the grounds that the evidence was repetitious and no new evidence was
submitted to support his claim.
LEGAL PRECEDENT
To require the Office to reopen a case for merit review under section 8128(a) of the Act,
the Office’s regulations provide that the application for reconsideration, including all supporting
documents, must set forth arguments and contain evidence that either: (1) shows that the Office
erroneously applied or interpreted a specific point of law; (2) advances a relevant legal argument
not previously considered by the Office; or (3) constitutes relevant and pertinent new evidence
not previously considered by the Office.1
Section 8128(b) provides that when an application for reconsideration does not meet at
least one of the three requirements enumerated under section 10.606(b)(2), the Office will deny
the application for reconsideration without reopening the case for review on the merits.2
Evidence or argument that repeats or duplicates evidence previously of record has no evidentiary
value and does not constitute a basis for reopening a case.3 Likewise, evidence that does not
address a particular issue involved does not constitute a basis for reopening a case.4

1

20 C.F.R. § 10.606(b)(2)(i-iii).

2

20 C.F.R. § 10.606(b)(2).

3

Helen E. Paglinawan, 51 ECAB 407, 591 (2000).

4

Kevin M. Fatzer, 51 ECAB 407 (2000).

3

ANALYSIS
The Board finds that appellant has not met any of the criteria for reopening his case for
review of the merits. Merit review was denied by the Office on the grounds that he did not
submit new and relevant medical evidence or raise a new legal argument. Appellant did submit
evidence but it does not address the issue of the case, i.e., whether appellant was disabled from
performing light duty which conformed to his physical restrictions.5 The documents submitted
consist of an August 13, 2007 letter from the employing establishment addressing a
discrimination claim initiated on May 17, 2007 and an April 9, 2007 progress note from
Dr. Dakin. Neither of these documents address the relevant issue and are therefore not
considered to be new and relevant evidence. Additionally appellant did not argue that the Office
erroneously applied or interpreted a specific point of law nor did he present a relevant legal
argument not previously considered by the Office. He argued in his reconsideration request that
in February 2005 the employing establishment would not allow him to consider the new job offer
until a suitability rating was provided by the Office. However, appellant previously raised this
argument and the Office has already considered it. Therefore, it is not a new legal argument
which would require the Office to reopen the case for merit review.
CONCLUSION
The Board finds that the Office properly denied appellant’s request for reconsideration.
ORDER
IT IS HEREBY ORDERED THAT the December 6, 2007 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: October 10, 2008
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board
5

The Office determined that the modified job offer was suitable on May 2, 2005 and appellant accepted the
position on May 27, 2005. It was first offered to appellant as of December 4, 2004.

4

